 



Exhibit 10.38

Memo

              To:   Gus Pagonis       From:   Greg Lee       cc:   Alan Lacy,
Paul Liska       Date:   April 9, 2002       Re:   Resolution of Two Issues    

--------------------------------------------------------------------------------

  I wanted to provide you some closure regarding two issues that we have
discussed recently.     Pension enhancement     As you are aware, you received a
special, non-qualified benefit from January 1, 1997 through December 31, 2001
that supplemented your regular benefit from the Sears Pension Plan and the
Supplemental Retirement Income Plan at the rate of one additional year of
credited service for each completed year of service.     I have authorized the
extension of this enhanced benefit. The extended enhancement will also provide
one additional year of credited service for each completed year of service for
the time period beginning January 1, 2002 through your last day worked at Sears,
not to extend past your 65th birthday. Attached is a schedule which estimates
the regular and enhanced benefits.     Relocation after retirement     Regarding
your request for a company-paid relocation back to Pittsburgh after your
eventual retirement, we have confirmed with Tony Rucci that a commitment to this
effect was made to you at the time of your hire. Accordingly, Sears will
reimburse you for the normal expenses required to move your household to
Pittsburgh, Pennsylvania upon your retirement. Sears will not provide a moving
allowance in advance of the move nor will you be eligible for the Sears home
purchase program as part of this agreement.     Please let me know if you have
any questions.

